Citation Nr: 0021103	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  94-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or at the 
housebound rate.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to May 
1945.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded this matter in June 1996 for additional 
evidentiary development, and that the requested action has 
been accomplished to the extent possible.  This case is now 
ready for appellate consideration.


FINDING OF FACT

The veteran is in need of care or assistance on a regular 
basis to wash and keep himself ordinarily clean and 
presentable, attend to the needs of nature, dress or undress 
himself, and protect the veteran from hazards or dangers 
incident to his daily environment, as a result of service-
connected disability.


CONCLUSION OF LAW

The criteria for special monthly compensation benefits based 
on the veteran's need for regular aid and attendance of 
another person have been met.  38 U.S.C.A. §  5107 (West 
1991); 38 C.F.R. § 3.352(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Additionally, the Board 
is satisfied that all relevant facts have been properly 
developed and that no further assistance to the appellant is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).  In this regard, the Board notes 
that while the regional office (RO) made every effort to 
obtain the medical opinions requested by the Board in its 
previous remand, the record arguably does not reflect the 
examiners' total compliance with the Board's directives.  
However, in view of the Board's decision to grant the benefit 
sought on an equipoise basis, the Board finds that the 
veteran is not prejudiced by the Board's decision and that 
the further remand of this case for further development is 
therefore unnecessary.  

The veteran will be considered in need of regular aid and 
attendance, if she or he establishes a factual need for aid 
and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c)(3) (1999).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
3.352(a).

A veteran is considered to be housebound if he or she has a 
single permanent disability rated at 100 percent and either 
has an additional disability or disabilities independently 
ratable at 60 percent or more, or "is substantially confined 
to such veteran's house or immediate premises due to a 
disability or disabilities which it is reasonably certain 
will remain throughout the veteran's lifetime."  38 U.S.C.A. 
§ 1502(c) (West 1991); 38 C.F.R. § 3.351(d) (1999).

The record shows that service connection is in effect for 
intervertebral disc disease with severe lumbar spondylosis, 
evaluated as 60 percent disabling.  In addition, entitlement 
to a total rating based on unemployability has been 
established from April 1974.

Further review of the record indicates that the veteran was 
afforded a Department of Veterans Affairs (VA) examination 
for the need for regular aid and attendance at the housebound 
rate in February 1993.  This examination revealed that the 
veteran suffered from increasingly painful and weak left 
lower extremity with a tendency to fall, such that he often 
used a wheelchair.  It was noted that the veteran was not 
able to walk without the assistance of another person, and 
that he was dependent on others for getting him out of bed 
and out of the house.  The diagnoses were post-traumatic 
arthritis of the left lower extremity and left hip; chronic 
low back pain, hypertensive cardiovascular disease, and 
coronary artery disease.  It was certified that the veteran 
required the daily care services of a skilled provided 
without which the veteran would require hospital, nursing 
home, or other institutional care.  

VA examination in June 1993 revealed a diagnosis of severe 
degenerative disc disease and osteoarthritis of the lumbar 
and lumbosacral spine with a marked degree of back pain and 
lower extremity pain, and severe motion limitation.  
Thereafter, a VA hospitalization report for the period of May 
to July 1994, reflects diagnoses of various conditions which 
were not service connected and that the veteran had undergone 
total hip replacement for which physical therapy was 
recommended.

VA outpatient treatment records from September and October 
1994 reflect complaints of low back pain, and an impression 
that included degenerative joint disease and chronic back 
pain.

VA hospital and outpatient records for the period of February 
to May 1996 reflect an admission in February 1995 for pain in 
the chest and left arm with exertion.  A record believed to 
be from July 1995 reflects an assessment that included 
probable L5/S1 radiculopathy.  

VA examination for the need for regular aid and attendance at 
the housebound rate in August 1996 revealed that the examiner 
was unable to locate the claims file.  However, based on 
history and complaints from the veteran, the examiner noted 
that the veteran had had an injury to his back during service 
and that he was currently unable to stand for longer than 
three to five seconds without assistance from two people.  
The examiner further stated that the veteran was really in 
trouble because of his orthopedic problem and that he was 
severely limited to his wheelchair, which he was able to get 
into with the help of two people.  The veteran was noted to 
have some incontinence, and the impression included rather 
severe orthopedic problems in the back with paralysis in the 
legs.

VA spine examination in August 1996 revealed the opinion that 
the veteran's main low back problems were related to a post-
service automobile accident and severe degenerative disease 
of the lumbar spine, and only secondarily to his in-service 
accident.  It was again noted that he had some incontinence 
and that as a result of being in a wheelchair, he had great 
difficulty getting to the bathroom.  Although the veteran did 
not want to go to a nursing home, the examiner commented that 
this might be the best solution.  The diagnosis included 
history of intervertebral disc disease, lumbar, with severe 
lumbar spondylosis.

VA examination for the need for regular aid and attendance at 
the housebound rate in February 1998 indicated that the 
veteran's complaints included chronic low back pain and 
degenerative joint disease.  Although it was noted that the 
veteran was not able to walk without the assistance of 
another person, the examiner concluded that daily skilled 
services were not indicated.

VA examination for the need for regular aid and attendance at 
the housebound rate in June 1998 indicated that the veteran's 
complaints included degenerative arthritis.  Although it was 
again noted that the veteran was not able to walk without the 
assistance of another person, an examiner certified that 
daily skilled service were not indicated.

VA spine examination in September 1998 again revealed the 
veteran's history of in-service injury to his low back and 
that the veteran was taking pain pills for his chronic back 
and neck pain.  About ten years earlier, the veteran began 
using ambulatory aids and beginning three years ago, he had 
been limited to the use of a motorized cart.  The veteran 
noted that his spouse had cancer, and that she was no longer 
able to help the veteran as much.  At this time, the veteran 
was accompanied to the examination by a nurse.  The veteran 
was unable to get out of his scooter, and had been unable to 
dress or undress himself.  Physical examination revealed that 
the examiner was unable to obtain patella or Achilles 
reflexes and that the veteran had global dysesthesias in his 
lower extremities.  X-rays were interpreted to reveal severe 
disc and joint disease of the lumbar spine with marked 
hypertrophic changes and bridging of the lumbar vertebra.  
The impression included diffuse idiopathic skeletal spinal 
hyperostosis.  The examiner further commented that the 
veteran's spondylosis and degenerative disc disease were 
severe with associated ankylosis producing what was known as 
diffuse idiopathic skeletal hyperostosis.  The examiner did 
not believe this was related to the veteran's incontinence or 
peripheral neuropathy.  The examiner also believed that the 
veteran used a motorized cart because of his left hip 
disorder and not because of his spinal condition.

VA examination for the need for regular aid and attendance at 
the housebound rate in September 1998 indicated that the 
veteran reported a history of difficulty walking beginning in 
1987 with pain in both hips and down his legs, which the 
examiner found was rather characteristic of a spinal injury.  
The veteran was noted to be in bed most of the time, but that 
he would get into a motorized cart with the assistance of 
others as much as possible.  The veteran was accompanied to 
the examination by a nurse.  The veteran was noted to be 
limited to the house, except when assisted to the wheelchair 
by someone else.  The veteran was further noted to be totally 
disabled and that this all went back to his spinal injury.  
Physical examination revealed that the veteran was in a 
motorized chair.  The impression included an old spinal 
injury which caused disc disease with subsequent paralysis in 
the veteran's legs, and the examiner believed that the 
veteran was completely dependent on others and was limited to 
the house.  VA Form 21-2680, also dated in September 1998, 
reflects complaints that included severe back pain with 
incontinence due to back injury and that the veteran was 
unable to walk due to pain in the back and left hip.  The 
veteran was not found to be able to walk without the 
assistance of another person and the diagnosis included 
diffuse idiopathic hyperostosis.  The examiner concluded that 
the veteran required the daily personal health care services 
of a skilled provider without which he would require hospital 
nursing home or other institutional care.

Further VA examination for the need for regular aid and 
attendance at the housebound rate in November 1998 by the 
same examiner who examined the veteran for the same purpose 
two months earlier, indicated that the veteran was unable to 
do anything but stay in bed or in a wheelchair due to 
multiple problems.  It was further noted that the veteran had 
to be totally taken care of by someone else.  The examiner 
further found the veteran to be "really" impaired.  Noting 
that there had been several opinions as to the etiology of 
the veteran's incontinence, the examiner opined that giving 
the benefit of the doubt, while the main cause was his 
diabetic neuropathy, the second cause would be the veteran's 
low back injury.  Physical examination revealed marked 
restriction of motion of the joints.  The impression included 
old spinal injury which caused chronic low back pain and some 
right radicular leg pain.  The examiner reiterated that he 
could not completely describe the etiology of the veteran's 
incontinence which was believed to be connected to his 
diabetic neuropathy and also to his low back injury.

A May 1999 VA physician's medical statement reflects 
complaints that included multiple progressive disease 
processes.  It was noted that the veteran was in need of the 
aid or attendance of someone else.  He was also considered 
housebound, i.e., confined to his immediate premises.  
Although the veteran was not indicated to be bedridden, he 
was noted to have incontinence, and to be unable to walk and 
get around unassisted, attend to the needs of nature 
unassisted, undress and dress himself, keep himself 
ordinarily clean and presentable or to protect himself from 
the everyday hazards of life.

A December 1999 VA physician's medical statement reflects 
complaints that included arthritis, and the examiner 
concluded that the veteran was not in need of the aid or 
attendance of someone else in ordinary activities of daily 
living, but that he was considered confined to his house or 
immediate premises.  Although the examiner was to provide 
further information on the back of the statement based on her 
conclusions on the front, she did not do so. 


II.  Analysis

As was alluded to above, the Board previously remanded this 
matter since the opinions with respect to the need for aid 
and attendance had not related this need to service-connected 
disability.  However, the Board notes, as did the RO, that 
following the additional examinations afforded the veteran by 
the RO pursuant to this remand, further conflict arose 
between the examiners regarding the connection between other 
symptomatology such as incontinence, and the veteran's 
service-connected low back disorder.  Consequently, the RO 
appropriately sought clarification from one of the examiners.  
In a supplemental opinion in November 1998, while this 
examiner now found that the main cause of the veteran's 
incontinence was his diabetic neuropathy, he continued to 
find that this symptom might be related to his low back 
injury.  

The Board further notes that subsequent physician's 
statements also reflect opposing viewpoints from the same 
examiner, as the May 1999 statement reflects that the veteran 
was in need of aid or attendance of someone else in ordinary 
activities of daily living, concluding that the veteran was 
in need of assistance in many of the activities set forth in 
38 C.F.R. § 3.352(a), whereas a December 1999 statement does 
not conclude that the veteran was in need of the aid or 
attendance of someone else.  With the above continuing 
conflicts in mind, the Board finds it understandable that the 
RO would once again conclude that the record contained 
insufficient evidence linking a need for regular aid and 
attendance to service-connected disability.

However, while the December 1999 physician's statement does 
not directly address the specific criteria from 38 C.F.R. 
§ 3.352(a), the May 1999 physician's statement does 
specifically find that the veteran was in need of care or 
assistance on a regular basis to wash and keep himself 
ordinarily clean and presentable, attend to the needs of 
nature, dress or undress himself, and to protect the veteran 
from hazards or dangers incident to his daily environment.

In addition, the record contains medical evidence that opines 
a relationship between additional impairment and service-
connected disability, and that further assesses the regular 
need of aid or attendance based on diagnoses that include a 
chronic back condition.  Thus, the Board finds that the 
relevant evidence on the critical issues as to this claim is 
in equipoise, and that as a result, the claim must be 
granted.  Under the governing regulation, when the evidence 
is in equipoise as to any material matter, the benefit of the 
doubt doctrine is for application.  38 C.F.R. § 3.102 (1999).

As was correctly noted by the RO, since the veteran does not 
have a single permanent disability rated at 100 percent, 
entitlement to special monthly compensation on an even higher 
basis is not warranted.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 
3.351(d) (1999).


ORDER

Entitlement to special monthly compensation based on the 
veteran's need for regular aid and attendance is granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

